Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed 21 October 2021, with respect to the drawings have been fully considered and are persuasive.  The objection of the drawings has been withdrawn.
Applicant’s arguments, see pages 8-9, filed 21 October 2021, with respect to the specification have been fully considered and are persuasive.  The objection of the specification has been withdrawn. 
Applicant’s arguments, see page 9, filed 21 October 2021, with respect to claims 3-8 and 19-20 have been fully considered and are persuasive.  The objection of claims 3-8 and 19-20 has been withdrawn.
Applicant’s arguments, see page 9, filed 21 October 2021, with respect to claims 9-10 have been fully considered and are persuasive.  The rejection of claims 9-10 under 35 U.S.C. 112(b) has been withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In regards to the rejection of claims 1-20 under 35 U.S.C. 103, applicant argues that amended claim 1 overcomes the rejection as being anticipated over Yasuda (US 20040240012 A1) in view of Cole (US 20080102378 A1). Specifically, the amended claim 1 now includes the limitation of “forming, in the layer of optically recordable material, periodic orientational patterns including helical orientational patterns”, which is argued as not taught by Yasuda or Cole. However, the amended claim 1 is viewed as indefinite and is now rejected under 35 U.S.C. 112(b). An explanation of the rejection under 35 U.S.C. 112(b) is provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “forming, in the layer of optically recordable material, periodic orientational patterns”, and the claim also recites “including helical orientational patterns” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding amended Claim 1, it is unclear if the applicant is requiring that the orientational patterns be of the helical nature, or if helical patterns are just an exemplary type of orientational pattern covered by the scope of the claim. Additionally, if the applicant is requiring that the orientational patterns be helical in nature, then amended Claim 1 appears to contradict the limitations of Claim 3 and its dependent claims. In the instant specification (paragraph 0038), the applicant states “It is evident that in contrast to structures created by aligned liquid crystals, which may combine cycloidal and helical order (see Figure 2B), the structures created 
Regarding Claims 2-20, these claims are rejected due to their dependency on Claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYSON D COSGROVE whose telephone number is (571)272-2153. The examiner can normally be reached Monday-Friday 8:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYSON D COSGROVE/Examiner, Art Unit 1737                                                                                                                                                                                                        
/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        01/25/2022